     Case 3:20-cv-01306-JLS-BGS Document 14 Filed 02/26/21 PageID.72 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ADRIAN THONGSTISUBSKUL,                             Case No.: 20-CV-1306 JLS (BGS)
     individually and on behalf of all others
12
     similarly situtated,                                ORDER GRANTING JOINT
13                                      Plaintiff,       MOTION TO DISMISS
14   v.                                                  (ECF No. 13)
15
     CAPITAL ONE BANK (USA), N.A., and
16   CAPITAL ONE, N.A.,
17                                   Defendants.
18
19         Presently before the Court is the Parties’ Joint Motion to Dismiss with Prejudice
20   (ECF No. 13). Good cause appearing, the Court GRANTS the Joint Motion. As stipulated
21   by the Parties, the Court DISMISSES WITH PREJUDICE the action as to the named
22   Plaintiff and WITHOUT PREJUDICE as to the putative class, with each Party to bear
23   his or its own costs and attorney’s fees. The Clerk of Court will close the file.
24         IT IS SO ORDERED.
25   Dated: February 25, 2021
26
27
28

                                                     1
                                                                                20-CV-1306 JLS (BGS)
